DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The office action is being examined in response to Applicant’s reply filed on 08 August 2022.
Claims 11-20 and 27-28 are pending in the application.
Claims 1-10 and 21-26 were previously canceled by Applicant.
In Applicant’s reply, claim 11 was amended and new claims 27-28 were entered.  These amendments have been entered.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08 August 2022 has been entered.

Note Regarding Method Claims
	Applicant is reminded that, under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). See MPEP 2112.02.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-20 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Dye (US Patent 5,544,866) in view of Schneider (US Patent 9,637,932).
	Re Claim 11:  Dye discloses a method, comprising: 
positioning an end (46; Fig. 2) of a rail (14) adjacent to a side (52) of a vertical fence member (12) such that the rail (14) extends outwardly from the side (52) of the vertical fence member (12), the end of the rail having a rail insert (16; Fig. 3) accommodated in an insert cavity (44, 48) thereof, the insert cavity including a blind hole (48) formed in a first major side surface (50) of the rail, and the rail insert (16) having a fastener guide (26); and 
extending a fastener (18; Fig. 2) through the fastener guide (26) of the rail insert into the side (52) of the vertical fence member (12) to secure the end of the rail (14) to the vertical fence member (12). 
Dye fails to explicitly disclose wherein the rail extends outwardly from the side of the vertical fence member at an oblique angle; and wherein the insert cavity comprises a groove formed around a periphery of the blind hole, and the rail insert includes a ridge engaged with the groove to prevent movement of the rail insert toward the first major side surface of the rail.


    PNG
    media_image1.png
    645
    671
    media_image1.png
    Greyscale

Schneider teaches the use of a method comprising positioning an end of a rail (20; Fig. 3) adjacent to a side of a vertical fence member (P), the end of the rail having a rail insert (22) accommodated in an insert cavity (see annotated Fig. 19 below) thereof, the insert cavity comprising an opening formed in a first major side surface (the upper surface in Fig. 19) of the rail, and the rail insert (22) having a fastener guide (68; Fig. 24); and extending a fastener (66) through the fastener guide of the rail insert into the side of the vertical fence member (P) to secure the end of the rail to the vertical fence member; and further wherein the rail (20) extends outwardly from the side of the vertical fence member (P) at an oblique angle (see Fig. 27); and wherein the insert cavity comprises a groove (see annotated Fig. 19 below) formed around a periphery of the opening, and the rail insert (22) includes a ridge (see annotated Fig. 25 below) engaged with the groove (see Figs. 26 and 27; also note that “legs 62 and 64 are profiled to cooperate with … the mount 22 so that each end of the beam 20 may be engaged and supported by one of the mounts 22”; see Col. 4 lines 12-17) to prevent movement of the rail insert (22) toward the first major side surface (i.e. upwardly for the upper rail 20 or downwardly for the lower rail 20; Fig. 3) of the rail (20), for the purpose of allowing for an angle between the rail and the vertical fence member, for example, to accommodate a railway for stairs, and for holding the bracket in place relative to the rail.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Dye such that the rail extends outwardly from the side of the vertical fence member at an oblique angle; and wherein the insert cavity comprises a groove formed around a periphery of the blind hole, and the rail insert includes a ridge engaged with the groove to prevent movement of the rail insert toward the first major side surface of the rail, as taught by Schneider, for the purpose of allowing for an angle between the rail and the vertical fence member, for example, to accommodate a railway for stairs, and for holding the bracket in place relative to the rail.

    PNG
    media_image2.png
    586
    802
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    306
    705
    media_image3.png
    Greyscale

Re Claim 12:  Dye, as modified in view of Schneider, discloses a method wherein the rail (14; Dye Figs. 1-2) is a component of a pre-manufactured fence panel.  
Re Claim 13:  Dye, as modified in view of Schneider, discloses a method wherein the rail (14; Dye Figs. 1-2) is a component of a fence panel that is assembled on-site.  
Re Claim 14:  Dye, as modified in view of Schneider, discloses a method further comprising: 
forming the insert cavity in the end of the rail based at least in part on information pertaining to an installation site.
Re Claim 15:  Dye, as modified in view of Schneider, discloses a method further comprising: 
inserting the rail insert into the insert cavity of the rail wherein inserting includes at least one of press-fitting and loosely fitting the rail insert (16; Dye Figs. 1-3) within the insert cavity (44, 48) of the rail.
Re Claim 16:  Dye, as modified in view of Schneider, discloses a method wherein positioning the end (46; Dye Fig. 2) of the rail (14) adjacent to the side (52) of the vertical fence member (12) comprises abutting an end face (at 46; Fig. 2) of the rail (14) flush against the side (52) of the vertical fence member.
Re Claim 17:  Schneider, further teaches the use of a method further comprising: determining a desired finished orientation (for example, see Schneider Fig. 27) of an end face of the rail (20) based on information pertaining to an installation site; and cutting the rail such that the end face has the desired finished orientation (“the beams and rails are cut so that the ends are angled to abut the posts”; see Col. 5 lines 5-6), for the purpose of allowing for an angle between the rail and the vertical fence member, for example, to accommodate a railway for stairs.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Dye such that it further comprises determining a finished orientation of an end face of the rail based on information pertaining to an installation site; and cutting the rail such that the end face has the finished orientation, as taught by Schneider, for the purpose of allowing for an angle between the rail and the vertical fence member, for example, to accommodate a railway for stairs.
Re Claim 18:  Schneider, further teaches the use of a method further comprising: positioning an end of a second rail (lower rail 20; Fig. 3) adjacent to the side of the vertical fence member (P), the end of the second rail having a rail insert (22) accommodated in an insert cavity thereof, and the rail insert having a fastener guide (68; Fig. 24); and extending a fastener (66) through the fastener guide of the rail insert accommodated in the insert cavity of the second rail into the side of the vertical fence member to secure the end of the second rail to the vertical fence member, for the purpose of forming a handrail section with both an upper and lower rail.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the method of Dye such that it further comprises positioning an end of a second rail adjacent to the side of the vertical fence member, the end of the second rail having a rail insert accommodated in an insert cavity thereof, and the rail insert having a fastener guide; and extending a fastener through the fastener guide of the rail insert accommodated in the insert cavity of the second rail into the side of the vertical fence member to secure the end of the second rail to the vertical fence member, as taught by Schneider, for the purpose of forming a handrail section with both an upper and lower rail.
 Re Claim 19:  Dye, as modified in view of Schneider, discloses a method wherein the rail (14; Dye Figs. 1-2) includes another insert cavity at an opposing end (Examiner notes that only one end of the rail 14 is shown in the figures; however, a similar fastening arrangement to that shown at ref. no. 10 must necessarily exist on the opposing end of the rail 14 that is not shown in order to support the opposing end of the rail) of the rail in which a second rail insert (similar to 16) is accommodated, and further comprising: 
supporting the opposing end of the rail adjacent another vertical fence member (similar to post 12), and 
extending a fastener (similar to fasteners 18) through a fastener guide (similar to 26; Fig. 3) in the second rail insert into the side of the other vertical fence member to secure the opposing end of the rail to the other vertical fence member.
Re Claim 20:  Dye, as modified in view of Schneider, discloses a method further comprising: 
removing material (“an area 48 of a size to accommodate portion 24 of bracket 16 is cut away from lowermost horizontal surface 50 of the handrail 14” (emphasis added); Dye Col. 3 lines 28-30) from the rail to form the insert cavity at the end of the rail; and 
inserting the rail insert (16) into the insert cavity.
Re Claim 28:  Schneider, further teaches the use of a method wherein the rail (20) extends outwardly from the side surface of the vertical fence member at an oblique angle relative to a horizontal reference plane (see Fig. 27), for the purpose of allowing for an angle between the rail and the vertical fence member, for example, to accommodate a railway for stairs.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Dye such that the rail extends outwardly from the side surface of the vertical fence member at an oblique angle relative to a horizontal reference plane, as taught by Schneider, for the purpose of allowing for an angle between the rail and the vertical fence member, for example, to accommodate a railway for stairs.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Dye (US Patent 5,544,866) in view of Schneider (US Patent 9,637,932), as applied to claims 11-20 and 28 above, and further in view of Herr (US Patent 7,913,960).
Re Claim 27:  Dye, as modified above in view of Schneider, discloses a method significantly as claimed except wherein the rail extends outwardly from the side surface of the vertical fence member at an oblique angle relative to a vertical reference plane perpendicular to the side surface of the vertical fence member.
Herr teaches the use of a method comprising positioning an end of a rail (40; see Fig. 15) adjacent to a side of a vertical fence member (20), the end of the rail having a rail insert (70) accommodated in an insert cavity thereof, and the rail insert (22) having a fastener guide (74; Fig. 5); and extending a fastener through the fastener guide of the rail insert into the side of the vertical fence member (20) to secure the end of the rail to the vertical fence member; and further wherein the rail (40) extends outwardly from the side surface of the vertical fence member (20) at an oblique angle (see Fig. 15) relative to a vertical reference plane perpendicular to the side surface of the vertical fence member, for the purpose of allowing for an angle between the rail and the vertical fence member, for example, to accommodate a lateral change of direction of the barrier.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the device of Dye such that the rail extends outwardly from the side surface of the vertical fence member at an oblique angle relative to a vertical reference plane perpendicular to the side surface of the vertical fence member, as taught by Herr, for the purpose of allowing for an angle between the rail and the vertical fence member, for example, to accommodate a lateral change of direction of the barrier.

    PNG
    media_image4.png
    412
    528
    media_image4.png
    Greyscale


Response to Arguments
Applicant’s arguments with respect to all pending claims have been considered but are moot in view of the new grounds of rejection set forth in this Office Action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MCMAHON whose telephone number is (571)270-3067. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571) 270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R MCMAHON/            Primary Examiner, Art Unit 3678